              Case 1:19-cr-00486-ER Document 6 Filed 07/17/19 Page 1 of 1
                                             U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                    July 17, 2019

BY ECF

The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:      United States v. Donald Blakstad, No. 19 Cr. 486 (ER)

Dear Judge Ramos:

    The defendant was arrested in the Southern District of California on or about July 10, 2019
on the charges in the above-referenced Indictment.

    A status conference in this case is currently scheduled for tomorrow, July 18, 2019.
However, based on my conversations with defense counsel and the U.S. Attorney’s Office in San
Diego, I understand that removal proceedings are still underway in the Southern District of
California, and that the defendant’s identity hearing/Rule 5(c)(3) hearing is not scheduled until
July 24, 2019.

    Accordingly, the Government respectfully requests to (i) adjourn tomorrow’s conference to a
time convenient to the Court during the week of July 29 and (ii) exclude time under the Speedy
Trial Act until the scheduled conference date, given the “proceeding[s] relating to . . . the
removal of [the] defendant from” the Southern District of California to this District, “under the
Federal Rules of Criminal Procedure,” 18 U.S.C. § 3161(h)(1)(E). Defense counsel has no
objection to this request.

                                                    Respectfully submitted,

                                                    GEOFFREY BERMAN
                                                    United States Attorney


                                             By:    __________________________
                                                    Edward Imperatore/Brendan Quigley
                                                    Assistant United States Attorneys
                                                     (212) 637-2327/2190
cc: Defense counsel (via e-mail)
